STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.. 
Allowable Subject Matter
Claims 1 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 16, 17, were known in the art as evidenced by Jiwen Liu (WIPO Pub. No. WO 2016/044442) which discloses an image capturing device (i.e., a camera) and a reader system (i.e., an RFID reader) at ¶¶ [0054], [0085] and FIG. 3.  Jiwen Liu discloses capturing a first image using the camera, the first image showing a subject at ¶ [0054] and FIG. 3.  Jiwen Liu discloses reading the subject’s RFID using the RFID reader system when capturing the first image and linking (storing as metadata) the RFID with the first image providing a first annotated image at ¶ [0054] and FIG. 3.  Jiwen Liu further discloses subjecting the first annotated image to the machine learning model for training the machine learning model at ¶ [0056] and FIG. 3. But, Jiwen Liu does not disclose training upon a further annotated image. Although Jiwen Liu discloses capturing a Avasarala et al (U.S. Patent No. 10,025,950), which discloses using a library of images of a subject to train a recognition model at 4:1-23. However, these further images are not linked to the subject’s RFID as a step predicate for the use in training.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668